Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/2/21 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Pub. 2015/0366705 hereinafter “Ha”) in view of Luttrull et al. (U.S. Pub. 2013/0317487 hereinafter “Luttrull”).
Regarding claims 1-2, Ha discloses a treatment device, comprising: a treatment beam generation unit generating a treatment beam (e.g. 100); a beam delivery unit 
Regarding claim 2, meeting the limitations of claim 1 above, Ha further discloses wherein the one or more locations are separated by a predetermined gap or more from the boundary of the lesion area (e.g. see Fig. 5).
Regarding claim 3, meeting the limitations of claim 1 above, Ha further discloses wherein the lesion area is any one of an area in which geography angiography has occurred, an area in which drugen is formed, an area in which blood leakage has occurred, and an area in which macular edema is formed (e.g. ¶75).
Regarding claim 4, meeting the limitations of claim 1 above, Ha further discloses wherein the treatment device is for treating ophthalmic disease and the treatment area is located in the patience's fundus (e.g. ¶75).
Regarding claim 5, meeting the limitations of claims 1 and 4 above, Ha further discloses wherein the controller controls to radiate the treatment beam along a pattern that partitions between the lesion area and a center of the fundus (e.g. see Fig. 5).
Regarding claim 6, meeting the limitations of claims 1 and 4 above, Ha further discloses wherein the treatment beam transfers energy to a depth in which an RPE cell layer is located at the patient's fundus.
Regarding claim 7, meeting the limitations of claims 1 and 4 above, Ha further discloses wherein the controller controls to radiate the treatment beam to the one or more locations that are separated by at least one RPE cell size from the boundary of the lesion area.
Regarding claim 10, meeting the limitations of claim 1 above, Ha further discloses wherein a pattern of the treatment beam encloses the lesion area (e.g. see Fig. 4).
Regarding claim 11, meeting the limitations of claim 1 above, Ha further discloses wherein the pattern of the treatment beam forms a closed curve that encloses the lesion area (e.g. see Fig. 4).
Regarding claim 12, meeting the limitations of claim 1 above, Ha further discloses wherein the controller controls to radiate the treatment beam to form a first pattern and a second pattern, and the second pattern is separately located further than the first pattern from the boundary of the lesion area (e.g. ¶41).
Regarding claim 13, meeting the limitations of claim 1 above, Ha further discloses wherein a radiation gap of a treatment beam constituting the first pattern is smaller than that of a treatment beam constituting the second pattern (e.g. ¶41).
Regarding claim 14, meeting the limitations of claim 1 above, Ha further discloses wherein the treatment beam includes a plurality of beams, and the controller controls to sequentially radiate the plurality of beams at the same location and controls a parameter of the treatment beam (e.g. ¶41).
Regarding claim 15, meeting the limitations of claim 1 above, Ha further discloses wherein the parameter of the treatment beam is any one of an output, a beam size, and a pulse pattern of the treatment beam (e.g. ¶41).
Regarding claim 16, Ha discloses a method of treating a lesion of patience, the method comprising (e.g. Fig. 5; ¶75): determining a lesion area using an image of a treatment area comprising the lesion (e.g. s500); radiating a treatment beam to a plurality of locations adjacent to a boundary of the lesion area so as to prevent the lesion area from expanding (e.g. s700). Ha discloses the claimed invention except for targeting tissue outside of the boundary. However, Luttrull teaches a similar radiation system as set forth in Paragraphs 107-108 to provide a means for creating an outline around the lesion wherein the treatment beam is excluded. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Ha, with irradiation outside of the boundary as taught by Luttrull, since such a modification would provide the predictable results of applying radiation just outside of the boundary to prevent irradiation to areas that should be excluded to more uniformly treat the eye.
Regarding claim 18, meeting the limitations of claim 1 above, Ha further discloses wherein the lesion area is any one of an area in which geography angiography has occurred, an area in which drugen is formed, an area in which blood leakage has occurred, and an area in which macular edema is formed (e.g. ¶¶ 4-5 and 8).
Regarding claim 19, meeting the limitations of claim 1 above, Ha further discloses wherein the method of treating the lesion is for treating ophthalmic disease and the treatment area is located in the patience's fundus (e.g. ¶75).
Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Pub. 2015/0366705 hereinafter “Ha”) in view of Luttrull and further in view of Cipriani et al. (U.S. Pub. 2011/0201866 hereinafter “Cipriani”).
Regarding claims 8-9 and 17, Ha in view of Luttrull discloses the claimed invention but fails to explicitly state that the system targets tissue outside of the boundary.  However, Cipriani teaches a similar radiation system as set forth in Paragraphs 71 and 73 to provide radiation to areas just outside of the boundary having a predetermined gap greater than 10 micrometers to prevent the spread of the lesion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Ha in view of Luttrull, with irradiation outside of the boundary as taught by Cipriani, since such a modification would provide the predictable results of applying radiation just outside of the boundary to prevent spread and to prevent possible invasion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/Primary Examiner, Art Unit 3792